Citation Nr: 1229221	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-17 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back strain for the period from September 30, 2005 to January 14, 2009.

2.  Entitlement to a rating in excess of 40 percent for low back strain for the period beginning January 15, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for a left heel spur.

4.  Entitlement to an initial rating in excess of 20 percent for left leg sciatic neuritis.

5.  Entitlement to a rating in excess of 20 percent for right leg sciatic neuritis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The June 2006 rating decision allowed an increased rating of 20 percent for low back strain, effective September 30, 2005, and granted entitlement to service connection for a left heel spur, assigning a noncompensable rating.  The August 2010 rating decision continued a 20 percent rating for right leg sciatic neuritis and granted entitlement to service connection for left leg sciatic neuritis, assigning a 20 percent rating.  

During the pendency of the Veteran's appeal, the RO awarded an increased evaluation for the service-connected left heel spur from noncompensable to 10 percent, effective September 30, 2005, and awarded an increased evaluation for low back strain from 20 percent to 40 percent, effective January 15, 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A hearing on these matters was held before the undersigned Acting Veterans Law Judge on May 7, 2010.  A copy of the hearing transcript is contained in the claims file.  During the hearing, the Veteran's representative (who has since withdrawn) noted that the Veteran was "satisfied" with the rating of 40 percent for low back strain, but that she continued to express disagreement with the assigned effective date of January 15, 2009.  The Board has considered whether the statements made on the record during the hearing constitute a valid withdrawal of the appeal on the issue of entitlement to a rating in excess of 40 percent for low back strain since January 15, 2009; however, VA regulations provide that an appeal may be withdrawn in writing and that the Veteran must specifically state that the appeal is withdrawn. 38 C.F.R. § 20.204(b) (emphasis added).  Thus the comments made during the hearing cannot be construed as a valid notice of withdrawal of the appeal, and the issue remains in appellate status.

The issues of entitlement to ratings in excess of 20 percent for right and left leg sciatic neuritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Between September 20, 2005 and January 14, 2009, the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees; there was no ankylosis of the entire thoracolumbar spine; and she did not experience incapacitating episodes totaling at least four weeks in the prior 12 months.

2.  From January 15, 2009, the Veteran's low back strain was not manifested by unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  Incapacitating episodes with a total duration of at least six weeks during the past twelve months have not been shown.

3.  The Veteran's left heel spur disability is manifested by full range of motion of the foot, decreased range of motion of the ankle, and three degrees of valgus alignment of the Achilles tendon when weightbearing.  She has pain on prolonged standing or walking, however, no more than moderate disability is shown



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for low back strain between September 30, 2005 and January 14, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011). 

2.  From January 15, 2009, the criteria for a disability evaluation in excess of 40 percent for low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011). 

3.  The criteria for an initial rating in excess of 10 percent for left heel spur have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4 .14, 4.71a, Diagnostic Codes 5003, 5284 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in November 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA informed the Veteran of how disability evaluations and effective dates are assigned in a post-rating decision July 2007 correspondence.  The claim was readjudicated in a July 2009 and October 2011 supplemental statements of the case.  A supplemental statement of the case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

These matters were most recently before the Board in June 2010, when the case was remanded to the VA RO in St. Petersburg, Florida.  The purpose of this remand was to obtain any outstanding private and/or VA treatment records, and to obtain a new VA examination.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Notably, the RO requested that the Veteran provide consent to release private treatment records and employment records to the VA in an August 2010 correspondence.  The Veteran did not provide releases, but instead submitted partial private treatment records and leave and earning statements from her employment.  Subsequently, a rating decision was issued in October 2011, which granted an increased rating of 10 percent for left heel spur. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim.  VA has made the necessary efforts to obtain medical records identified by the Veteran.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  Notably the VA examination do not contain repetitive range of motion results as the Veteran refused to repeat the testing due to claims of pain.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability. 

The Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.

Laws and Regulations-Increased ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Low Back Strain

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating is warranted upon evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A rating in excess of 40 percent is not available unless ankylosis is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a . 

Additionally, in this case, the Veteran is found to have neurological symptoms related to his spine disorder. As the neurological symptoms are wholly separate from those of his spine disorder, separate disabilities are warranted for those symptoms.  If a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  As noted above, the Veteran is currently service connected for right and left leg sciatic neuritis with ratings of 20 percent.  These ratings are currently on appeal and are addressed in the remand portion of this decision.  The Board finds that there are no additional neurological symptoms related to the Veteran's service-connected low back strain which would warrant additional separate ratings.

From September 30, 2005 to January 15, 2009

In September 2005, the Veteran filed a claim for an increased rating for her service-connected low back strain, and stated that she had been hospitalized in August 2005 due to an increase in symptoms.

A July 2004 private treatment record from Dr. E.V., showed the Veteran ambulated with a normal gait.

August 2005 VA treatment noted the Veteran was admitted to the hospital complaining of chest pain.  During her stay she developed nausea, vomiting and back pain.  She denied paresthesias or numbness.  She was noted to have normal range of motion for her age, no activity restrictions, and a steady gait.  The Veteran was reluctant to move, however, because it aggravated her back pain.  By her second day of hospitalization, following the use of Flexeril for pain management, she denied back pain.  "The whole work up showed [she] was a relatively healthy person" and she was discharged with instructions to lose weight, avoid strenuous exercise, and to follow-up with physical therapy.  X-rays of her spine showed a focal L5-S1 pronounced degenerative disc disease, without compression fracture or subluxation.

In June 2006, the Veteran was afforded a VA spine examination.  She reported increased back pain over the prior six years.  She described daily constant unremitting low back pain with daily stiffness in the mornings and flare-ups every two weeks.  During flare-ups she had increased pain with standing or bending.  She denied bowel complaints but reported overflow urinary incontinence.  She was able to walk two blocks before she needed to stop due to severe back pain.  She did not use an ambulatory aid or a back brace.  The use of prescription pain medication helped ease her back pain.  She stated she worked as a corrections officer, and that she did not do any heaving lifting at work due to her back pain.  Her activities of daily living were affected in that she would not do anything that involved heavy lifting or bending.  She reported one week of physician-prescribed bedrest in the prior 12 months.

On physical examination, she had a normal posture and gait without ambulatory aid.  She had paraspinous muscle spasm with some tenderness to palpation in her low back.  She had no unfavorable ankylosis of the spine.  Range of motion of her lumbar spine was as follows: forward flexion to 60 degrees, extension to 25 degrees, bilateral lateral flexion to 20 degrees, bilateral lateral rotation to 30 degrees.  The examiner attempted to take repeated range of motion results, however, the Veteran would not do any more formal range of motion due to complaints of pain.  She reported she was not having a flare-up during the examination, and the examiner felt it would "be only with speculation to report limitations during flare-ups."  She had normal sensation and strength of her lower extremities.  

Private x-rays from September 2006 revealed mild spondylosis and mild degenerative disc space narrowing L5-S1.

In her June 2007 notice of disagreement, the Veteran stated that her low back strain affected her other joints and muscles in her feet and legs and thus a higher rating was warranted.

In November 2007, VA treatment records show the Veteran complained of exacerbation of her low back pain with radiation to her right lower extremity and inguinal area.  She did not present with a neurogenic bladder.  She had a decreased gait and mobility.  She stated that her back spasms decreased her range of motion.  On examination she had spasms in her paraspinal muscles and had a positive straight leg raise test on the right side.  She had a slightly antalgic gait.

A November 2007 x-ray showed a slight progression of the degenerative disc disease from August 2005.  She had subtle leftward convexity, which was noted to be possibly positional or a slight left convex scoliosis.

The Veteran sought additional private treatment for her back pain in November 2007, where she complained of left-side pain which caused her to be unable to stand for longer than 15 minutes.  An MRI revealed large broad based central disc protrusion at L5-S1, which did not result in spinal stenosis.  She also had broad based left posterolateral/lateral disc protrusion L4-5 encroaching in the caudal aspect of the left neuroforamen not resulting in frank nerve root compression.

A December 2007 private x-ray revealed mild multilevel degenerative changes with a slight increase in degenerative disc space narrowing at L5-S1 when compared with the prior September 2006 study.

In May 2008, the Veteran was evaluated by a private chiropractor, Dr. J.T.H., who noted she had moderately restricted forward flexion and extension of the lumbar spine, and had normal bilateral lateral flexion and bilateral lateral rotation of the lumbar spine.  She had full and pain free straight leg raises bilaterally.  On clinical examination she had spasm and tenderness from L2 to S1 (with additional spasm and tenderness from C2 to T2).  He assessed her with lumbago and lumbar myalgia.  In June 2008, she complained of pain and stiffness in her upper and low back.  She had decreased range of motion in her lumbar spine, although ranges of motion were not listed.  She had spasms and tenderness overlying her lower lumbosacral region.

In May 2010, the Veteran testified during a Board hearing that she was forced to change her job in 2005 to a more sedentary position due to her back and heel pain.  She described missing three to four days per month between 2005 and 2009 due to her back and foot pain.  She stated in 2005 she had flare-ups of back pain every day.  She described being able to bend over and pick something up in 2005, although it would cause back pain.  When asked "what happens if I ask you to bend over twice? Can you do it?" she replied, "I'm in pain."  When asked "and the more times you bend over what happens?" she responded, "I'm gonna to be able to do it more times, I'm not gonna be able to do it for that, I, I got, I have pain just sitting here I'm in pain, I hurt, it hurts every day.  So if you had me repeatedly bend, bend over, I'm not gonna be able to do that."  See Transcript of May 2010 Videoconference Board hearing, p. 8.  She additionally testified that her pain was the same in 2009 as it was in 2005.  She stated she filed a claim for an increased rating because her back deteriorated beginning in 2005, and she was hospitalized.  She also stated both that she was unable to function as well now due to her back pain, and that she began functioning less due to her back pain in 2005.  She reported she would be receiving a back brace soon to wear during work.

In an August 2010 letter, the RO requested that the Veteran complete and return Authorization and Consent to Release Information Form for each health care provider from which she had been provided treatment so that the VA could obtain her private treatment records.  The letter also requested that she complete and return a Request for Employment Information Form so that the VA could obtain any employment records, including any employment physicals or medical records, as well as any records of sick leave used due to her service-connected disabilities.

Instead of providing the VA with private releases, the Veteran provided some private treatment records and some copies of employment information.  Leave and earning statements supplied by the Veteran show that she requested sick leave on 11 days between January 3, 2002 and March 31, 2003.  She requested sick leave on 11 days between August 21, 2003 and November 17, 2004.  She requested sick leave on 11 days between June 2, 2005 and May 15, 2006.  And she requested sick leave on 11 days between January 21, 2009 and June 14, 2010.  None of the leave and earning statements provide insight on to the reasons the Veteran requested sick leave.  

The Veteran additionally provided a June 2006 personnel order, addressed to "affected personnel," which noted she would be transferred from the Support Services Division to the Security Operations Division.  The memorandum does not provide a reason for the transfer.

The Board finds that the Veteran's low back strain is correctly evaluated as 20 percent disabling between September 30, 2005 and January 15, 2009.  The evidence has not demonstrated flexion of the thoracolumbar spine to 30 degrees or less, ankylosis of the spine, or incapacitating episodes having a total duration of at least four weeks.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board acknowledges that the Veteran is competent to give evidence about what she experienced, including pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.) 

Here, the Board finds the Veteran is competent to describe her low back strain symptoms.  The Board also finds that she is credible in reporting she has significant low back pain, as it is objectively corroborated by spasms.  Regarding her range of motion on repeated attempts, the Board finds the Veteran to not be credible.  While it is likely painful for the Veteran to complete range of motion testing, let alone to complete range of motion testing repetitively, that does not equate to being unable to complete ranges of motion testing.  In 2006 and 2011 she had initial forward flexion to 60 and 50 degrees respectively, which reveals moderate limitation of motion; however, on both occasions she refused to participate in repetitive range of motion testing.  

The Board notes that when evaluating a loss of motion consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, however, under the general rating for spinal disorders the rating criteria are controlling whether there are or are not symptoms of pain (to include whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).

Although the Board recognizes that the Veteran refused to provide repetitive range of motion testing during her 2006 examination, her initial range of motion was 60 degrees, which is the upper limit of the range of motion criteria for a 20 percent rating.  The Veteran's representative has argued that her inability to complete repetitive range of motion testing due to pain should, under DeLuca, equate to a demonstration of decreased range of motion at the level of the 40 percent rating criteria.  The Board disagrees with this evaluation of the evidence.  The Veteran's subjective complaint of pain so severe she cannot continue to participate in the examination does not provide the Board with objective evidence of a limitation of motion to 30 degrees or less.  To allow a claimant's refusal to continue participation in testing to result in increased ratings would be detrimental to the claims process.  Additionally, the Board notes her forward flexion was to 60 degrees prior to her refusal to continue, and while that is a demonstration of limitation of motion, it is moderate limitation of motion at best.  

A private treatment record from May 2008 noted she had moderate restriction of forward flexion, and had a normal range of motion of her lateral flexion and rotation.  While x-rays and an MRI during this period on appeal revealed slight increases in degenerative disc disease, her functional impairment did not increase.  Private and VA treatment records intermittently described a normal gait and an antalgic gait (the Veteran also has bilateral heel spurs).  She was hospitalized in 2005 due to complaints of chest pain, and later she developed nausea, vomiting and low back pain.  After one day of treatment with pain medication her back pain subsided.  She sought emergency treatment a second time for back pain and radicular symptoms to her right leg.  Her notice of disagreement also complained of her back pain affecting her lower extremities.  These symptoms are separately service-connected and addressed in the remand section of this decision.  Additionally, as the Veteran has not filed a claim for earlier effective dates for her service-connected right and left leg sciatic neuritis, the Board will not address a claim not properly before it.  The record indicates that the Veteran had a hysterectomy, with the believe that it may help her partial urinary incontinency.  It appears in the record that her overflow urinary incontinency was not cured through the hysterectomy, however, there was no evidence prior to January 2009 that her incontinency was related to her low back strain.

Based on the foregoing the Board finds that a rating in excess of 20 percent for the period from September 30, 2005 to January 14, 2009 is not warranted.

From January 15, 2009

In a July 2009 rating decision, the RO granted an increased rating of 40 percent for the Veteran's low back strain, effective January 15, 2009.

On January 15, 2009, the Veteran sought private treatment from Dr. J.K.S. due to low back pain and shoulder pain.  She had a normal posture and gait.  On examination she had "retained" lumbar forward flexion to 25 degrees.  Additionally, her "retained" ranges of motion in other directions of her spine were significantly decreased compared to a January 2011 VA examination where she had forward flexion to 50 degrees, but again refused to participate in repetitive range of motion testing.  The private physician did not define "retained" range of motion.

As noted above, for a rating in excess of 40 percent, the record must show ankylosis of the entire thoracolumbar spine or incapacitating episodes totaling six weeks in the prior year.  

Ankylosis has been defined as the stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, at 86 (27th ed. 1988).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  The Veteran does not have ankylosis of the spine and continues to have movement through her lumbar spine.  X-rays have shown mild (L4-5) to advanced (L5-S1) degenerative disc disease.

There is no evidence of physician-prescribed bedrest in the claims file for the entire period on appeal.  During her 2011 VA examination she reported six incapacitating episodes in the prior 12 months, each lasting two days.  This would equate to less than two weeks, and thus does not meet the criteria for a higher rating.  

Based on the above, the Board finds that the Veteran's low back strain does not meet the criteria for a rating in excess of 40 percent from January 15, 2009.  In fact, based on the 2011 VA examination and the lack of a definition for "retained" range of motion from the January 2011 private physician, the 40 percent rating is clearly adequate. 

During the 2011 VA examination, the Veteran did not report urinary symptoms.  Again, her bilateral sciatic neuritis will be addressed in the remand section of this decision.

Left Heel Spur

When an appeal arises from initially assigned ratings, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's left foot disability is currently rated as 10 percent disabling under C.F.R. § 4.71a, Diagnostic Code 5284.  Pursuant to Diagnostic Code 5284, a 10 percent disability rating is warranted for a moderate foot injury.  A moderately severe foot injury merits a 20 percent disability rating.  A 30 percent disability evaluation is assigned for a severe foot injury.  The highest rating of 40 percent is reserved for when there is actual loss of the use of the foot. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Schedule for Rating Disabilities.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster 's Collegiate Dictionary, Eleventh Edition (2003), 798.  "Severe" is generally defined as "of a great degree: serious."  Id. at 1140.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that the decision reached will be "equitable and just."  38 C.F.R. §  4.6.

In December 1993, the Veteran described pain under her left heel during service, with increased pain when wearing boots, and decreased pain when wearing tennis shoes.  At the time she had full dorsiflexion and plantar flexion of ankle.  She had no pain with palpation of the heel with the foot in a relaxed position; however, with the foot forcefully dorsiflexed tightening the plantar ligamentous support, she had pain with palpation over the plantar aponeurosis at its calcaneal origin.  Her left heel pain was thought to be plantar aponeurotic in origin and the examiner recommended she use a pad when wearing boots.  An x-ray of her left foot showed no abnormalities.

In July 2004, the Veteran sought private treatment of bilateral foot pain.  She had a normal gait with normal alignment with weightbearing.  Nonweightbearing examination revealed a prominence at the insertion of the right Achilles into the calcaneus.  She had some increased pain with the extremes of dorsiflexion bilaterally.  She had no crepitus or instability and her midfoot and forefoot examinations were unremarkable.  She had no obvious bony abnormality of the left foot on x-ray.  She was assessed with painful navicular of the left foot.

A VA treatment record from August 2005 showed the Veteran had a normal gait. 

In June 2006, the Veteran was afforded a VA examination.  The examiner noted she complained of right and left heel pain which had "come and gone" over the years.  She stated that previously should could go two years without pain, but that in the past two years she had developed daily bilateral heel pain, worse on the left.  On physical examination she had no pain with active and passive range of motion of her left ankle.  She had tenderness to palpation in the plantar surfaces of her feet and heels.  She had an antalgic gait during the examination but had no observable functional limitations with standing or walking.  She complained of pain with standing but was able to ambulate even after repetitive movement without assistive devices.  She had normal posture.  With rising on her toes and putting support on her heel she complained of pain to the point where she did not want to continue with those maneuvers.  She had no loss of motion with repetitive testing.  She reported she was not having a flare-up on the day of the examination, and so the examiner stated he would have to resort to mere speculation to report limitations during a flare-up.  October 2005 x-rays were noted to show no arthritic changes, and minimal heel spurs on the plantar surface of the calcanei bilaterally.  

An internet article provided by the Veteran, entitled Plantar Faciitis, noted that an individual is more likely to develop the condition if she is female, overweight, or has a job that requires a lot of walking or standing on hard surfaces.  The article noted the condition would start gradually with mild pain at the heel bone and could develop into a chronic condition.

In April 2008, the Veteran sought VA treatment for feet pain.  She stated that she had a difficult time making it through her work shifts as a corrections officer because she could not stand or walk for long periods of time.  X-rays showed degenerative joint disease of the feet and ankles with large plantar heel spurs in both feet.

A May 2008 private treatment record from Dr. J.T.H. noted the Veteran had a normal gait and she was able to heel and toe walk without abnormality.  

In September 2008, the Veteran was afforded an additional VA examination.  She reported bilateral feet pain located on the plantar aspect of the foot, midfoot and hindfoot, as well as the dorsal aspect of the midfoot.  She stated the pain was at a 7 to 8 on a scale from 1 to 10, with 10 being the highest.  She stated her pain began after standing for more than 10 minutes.  She had decreased ankle range of motion, both dorsiflexion (zero to 5 degrees) and plantar flexion (zero to 35 degrees).  Her range of motion was unchanged with repetition.  She complained of pain with extremes of dorsiflexion.  There was no evidence of abnormal weightbearing.  She was tender to palpation diffusely about the foot with some element of symptom magnification.  She was diagnosed with bilateral plantar fasciitis.  

An January 2009 x-ray revealed bilateral prominent calcaneal spurs, slightly more prominent on the right than in 2005.

A December 2009 VA treatment record noted the Veteran had a normal gait.  She also had normal range of motion of her ankles.  She was able to heel walk and toe walk without abnormality.  

In January 2011, the Veteran was again afforded a VA examination.  She reported left heel pain and left plantar surface pain, which progressed to diffuse pain throughout her heel and midfoot.  She also reported bilateral radiating pains from her low back which affected her feet.  She stated she had constant left foot pain at rest, with pain improving once she "gets going."  She reported weakness in the left foot.  She reported her foot conditions affected her work as a corrections officer, causing her to change positions to a more sedentary job.  She did not feel that her left foot disorder affected her activities of daily living.  

On physical examination, the Veteran had an antalgic gait, favoring her left lower extremity.  She did not use shoe inserts, braces or ambulatory assistive devices.  She had no tenderness to palpation of the Achilles tendon or Achilles tendon insertion bilaterally.   She had three degrees of valgus alignment of the Achilles tendon on weightbearing and nonweightbearing which corrected to neutral passive and with elevation of the toes.  She had tenderness to palpation on the plantar heels bilaterally, more pronounced on the left.  She also had tenderness to palpation over the plantar fascia on the left.  She had normal posture on standing.  She stated she was unable to rise on her toes or heel on the left foot, but was able to on the right.  There was no objective evidence of abnormal weightbearing on the left lower extremity.  She had a full painless range of motion of the joints of the left foot and toes, including on repetitive testing.  Her bilateral ankle range of motion was decreased, with dorsiflexion from zero to 5 degrees, and with plantar flexion from zero to 25 degrees.  There was no change in range of motion on repetitive testing, although she reported increased pain at end rages of motion.  She was diagnosed with bilateral calcaneal spurs.  The examiner opined that her current left foot symptomatology was more likely than not attributable to her left heel spur.  He also opined that the severity of her left heel spur was "moderate."  

Given the above, the Board finds that an initial rating in excess of 10 percent for the Veteran's left heel spur is not warranted.  She has reported left heel pain which limits the amount of time she can spend standing or walking.  Alternatively, during her 2011 examination she reported her left heel hurts at rest, but improves when she "gets going."  She has also complained of numbness and pain radiating from her low back disability; however, she is separately compensated for her left leg sciatic neuritis, so the Board will not attribute the numbness to both her left heel spur to avoid pyramiding.  The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless they constitute the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (emphasis added).  

As noted above, in every case the Board must assess the credibility of the evidence presented, including the statements of the Veteran.  Here, the Board finds that the Veteran is not wholly credible in describing and demonstrating her left heel spur symptoms.  She was noted in 2008 to present some symptom magnification to the examiner.  Additionally, throughout the claims file there have been conflicting reports of a normal gait and an antalgic gait.  She also had a normal range of motion of the ankles in 2009.  She reported she was unable to heel and toe walk during examinations but was able to do so during both VA and private treatment.

Notably, the Veteran's left heel spur symptoms are pain, weakness, and a decreased range of motion of the ankle.  Diagnostic Code 5271, for limitation of motion of the ankle provides a 10 percent rating for moderate limitation of motion of the ankle, and a 20 percent for marked limitation of motion of the ankle.  Diagnostic Code 5277 assigns a maximum 10 percent rating for bilateral weak foot.  The Veteran does not have claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toes, or malunion of tarsal or metatarsal bones, thus evaluation under Diagnostic Codes 5278-5283 are not warranted.  While the Veteran has been diagnosed with arthritis of the left foot and ankle by x-ray, she is service-connected for her left heel spur.  Even if application of Diagnostic Code 5003 (degenerative arthritis) was warranted, it would provide a maximum rating of 10 percent.

Based on the above evidence, specifically to include the January 2011 examiner's opinion that the Veteran's left heel spur was of a moderate severity, the Board finds that the currently assigned 10 percent rating is the maximum allowance supported by the evidence of record.

The Board has also considered entitlement to increased evaluations on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  There is no objective evidence that the Veteran's service connected lumbar spine disability or left heel disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  The Veteran has reported that her disabilities have affected her ability to work, forcing her to request a transfer to a more sedentary job.  Here, however, the schedular evaluations are not inadequate as the Veteran has simply not met the criteria for higher ratings than those already provided.  Likewise, as addressed above, the Veteran does not fully participate in her examinations, and thus the Board is let attempting to determine the severity of her disability with limited objective medical evidence.  Hence, referral to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Finally, in adjudicating the current appeal for an increased rating the Board notes the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009)(holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The Board finds Rice is not applicable to the current appeal because the Veteran is shown to be employed.  (See January 2011 VA Examination).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU. 


ORDER

Entitlement to a rating in excess of 20 percent for low back strain for the period from September 30, 2005 to January 14, 2009 is denied.

Entitlement to a rating in excess of 40 percent for low back strain for the period beginning January 15, 2009, is denied.

Entitlement to an initial rating in excess of 10 percent for left heel spur is denied.


REMAND

A review of the record also reflects that the Veteran's claims of entitlement to increased ratings for right and left leg sciatic neuritis were denied in an August 2010 rating decision.  The Veteran's representative submitted a notice of disagreement with that decision in August 2011.  Although the August 2011 correspondence from the Veteran's representative addressed the sciatic neuritis claims as though they were already on appeal, the intent to appeal the assigned ratings was apparent from the arguments put forth.  Additionally, the August 2011 correspondence is timely as it was filed within one year of the date of the notice of the August 2010 decision.  As such, a statement of the case has not been issued in regards to the Veteran's claims for increased ratings for right and left leg sciatic neuritis.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action:

The RO should issue of a statement of the case pertaining to the claims for increased ratings for right and left leg sciatic neuritis, so that the Veteran may have the opportunity to complete an appeal on this issues (if she so desires) by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


